                 Case 2:20-mc-00041-BAT Document 14 Filed 04/27/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   LOCALS 302 AND 612 OF THE
     INTERNATIONAL UNION OF
 9   OPERATING ENGINEERS                                   Case No. MC20-41-BAT
     CONSTRUCTION INDUSTRY HEALTH
10   AND SECURITY FUND, et al.,                            ORDER

11                              Plaintiffs,

12          v.

13   RECLAIM COMPANY LLC,

14                              Defendant.

15

16          This matter is before the Court on Plaintiffs’ Motion for Judgment Debtor Examination

17   (“Plaintiffs’ Motion”). (Dkt. # 1.) Plaintiffs’ Motion requested that the Court issue an order

18   scheduling the judgment debtor examination of Kristoffer Strutner, owner of Reclaim Company

19   LLC. (Id. at 1.) On June 16, 2020, the Honorable Brian A. Tsuchida ordered that Mr. Strutner

20   appear on September 3, 2020, for a judgment debtor examination to be held at the United States

21   District Court for the Western District of Washington. (Dkt. # 2 at 2.)

22          However, in light of the COVID-19 pandemic, this matter was rescheduled several times

23   before being scheduled to proceed virtually in front of the undersigned on April 27, 2021. (Dkt.




     ORDER - 1
              Case 2:20-mc-00041-BAT Document 14 Filed 04/27/21 Page 2 of 2




 1   ## 6-10.) On April 27, 2021, the Court informed Plaintiffs at the virtual hearing that it did not

 2   appear from the record that Mr. Strutner consented to appear remotely for a judgment debtor

 3   examination pursuant to Local Civil Rule 30(b).

 4          Accordingly, the Court hereby ORDERS and directs Plaintiffs to submit whether Mr.

 5   Strutner consents to examination by remote proceeding. If Mr. Strutner does not consent,

 6   Plaintiffs should cite authority that authorizes the Court to order a remote judgment debtor

 7   examination without his consent. In addition, Plaintiffs must file a revised proposed order that

 8   provides Mr. Strutner with specific instruction on how to appear for a future remote proceeding.

 9          The Court directs Plaintiffs to file a supplement to their Motion containing the

10   above-referenced information by May 27, 2021. Should Plaintiffs fail to comply, this matter will

11   be dismissed without prejudice.

12

13          Dated this 27th day of April, 2021.

14
                                                           A
15                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
16

17

18

19

20

21

22

23




     ORDER - 2
